Citation Nr: 1432375	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-00 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to March 20, 2014.

2.  Entitlement to an evaluation in excess of 70 percent for PTSD with alcohol dependence, since March 20, 2014.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to March 20, 2014.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from March 1966 to January 1968.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted service connection for PTSD and assigned a 30 percent initial rating, effective November 5, 2007.  In a November 2011 decision, the Board granted an increased initial evaluation to 50 percent, effective November 5, 2007.  

Subsequently, the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2012 Order granting a Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's decision only to the extent that it denied the Veteran's claim for an initial rating in excess of 50 percent for PTSD, and remanded the claim to the Board for any further development and readjudication in compliance with directives specified in the Joint Motion.  In May 2013, the Board remanded the Veteran's claims of entitlement to an initial rating in excess of 50 percent for PTSD, entitlement to service connection for alcohol abuse, secondary to PTSD, and entitlement to TDIU for further development, to include a VA examination, which was conducted in March 2014.  In an April 2014 rating decision, the RO granted an increased rating for PTSD with alcohol dependence, to 70 percent, effective March 20, 2014, the date of the VA examination.   However, because the increase to 70 percent did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993) (unless a claimant expresses intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition, the VA is required to consider entitlement to all available ratings for that condition).

Additionally, in a May 2014 rating decision, the RO granted the Veteran's claim for entitlement to TDIU, and assigned an effective date of March 20, 2014.  However, as TDIU is considered part and parcel to the Veteran's appeal of his increased rating claims on appeal, the Board finds that this was only a partial grant of the benefits sought on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993); Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue of entitlement to a TDIU prior to March 20, 2014 remains pending on appeal.  

The Veteran testified at an October 2010 hearing held via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) system as well as records contained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed above, in May 2013, the Board remanded the Veteran's claims of entitlement to an initial rating in excess of 50 percent for PTSD, entitlement to service connection for alcohol abuse, secondary to PTSD, and entitlement to TDIU for further development.  The remand directed the RO to issue a supplemental statement of the case (SSOC) following compliance with the Board's remand directives.  As stated above, the RO only partially granted the benefits sought on appeal in this case.  No SSOC was issued.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Upon remand, an SSOC must be issued before it is returned to the Board.

Additionally, with regard to the issue of TDIU, the May 2013 Board remand also directed that if the Veteran was found to be unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities, but did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), the case was to be referred to the Director of Compensation and Pension Service for extraschedular consideration.  TDIU was granted by the RO in a May 2014 rating decision,  and an effective date of March 20, 2014 was assigned, which was the date the Veteran met the percentage requirements under 38 C.F.R. § 4.16(a).  The claims file indicates that the RO, in June 2014, then referred the issue of entitlement to TDIU prior to March 20, 2014 to the Director of Compensation and Pension Service for extraschedular consideration.  However, it is unclear if the referral was completed, as no advisory opinion has been associated with the claims file.  On remand, the RO should again refer the issue for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the matter to the Director of Compensation and Pension Service, for consideration of entitlement to a TDIU, prior to March 20, 2014, on an extraschedular basis.  Include with the referral a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on this issue.

2.  After completing the above, issue a SSOC regarding the Veteran's claims for an initial evaluation in excess of 50 percent for PTSD with alcohol dependence, prior to March 20, 2014; an evaluation in excess of 70 percent for PTSD, with alcohol dependence, since March 20, 2014; and for entitlement to TDIU, prior to March 20, 2014.  Furnish the Veteran and his representative a copy of the SSOC and allow them the requisite time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



